DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (figure 3) in the reply filed on August 8, 2022 is acknowledged.  The traversal is on the ground(s) that the Restriction Requirement fails to list the different groups of claims and explain why each group lacks unity with each other group.  This is not found persuasive because the grouping of claims in MPEP 1893.03(d) is directed to different inventions, i.e., product and process, combination subcombination, etc.  The current election requirement is directed to an election of species.  Additionally, the rejection of generic claim 25 below is evidence that Species A-E lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26, 27, 31 and 41-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 8, 2022.

Claim Objections
Claims 46-48 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 46-48 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 28-30, 32-40 and 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the mounted position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the separated position" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "said seal" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation “standard” in line 2.  The claims fails to define what constitutes “standard” and thus renders the claim indefinite.
Claim 46 recites the limitation "said injection device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the lower part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "said at least one device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation “it” in line 1.  It is uncertain what is being referenced by the term “it.”
In claim 47, the recitation “for example” renders the claim indefinite.  MPEP 2173.05(d).
Claim 47 recites the limitation "the or each of the injection devices" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 47, line 3, the recitation “gas” appears to be a double inclusion of the “flushing gas” recited in line 2.
Claim 47 recites the limitation "the cooling installation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites the limitation “a flushing gas” in lines 1-2.  It appears to be a double inclusion of the “flushing gas” recited in claim 47, line 2.
Claim 48 recites the limitation “flushing gas” in line 3.  It appears to be a double inclusion of the “flushing gas” recited in claim 47, line 2 and/or the “flushing gas” recited in claim 8, line 2.
In claim 48, the recitation “type” renders the claim indefinite. 2173.05(b).III.E.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 28, 29, 30, 32, 33, 34, 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klomp (4,576,338).
Klomp discloses a device for injecting a cryogenic fluid (intended use recitation merely requires the capability to so perform; Klomp has the capability to inject cryogenic fluid when supply with cryogenic fluid), the device comprising a fluid feed head 12 and a fluid dispensing body 10 mounted in a detachable manner on said feed head, said feed head comprising a fluid flow groove 28, feeding said body, said groove being closed in the mounted position of the body on the feed head and said groove being open in the separated position of the feed head and the body;
a fluid flow duct 27;
a face (downstream face of the spring cage 12);
wherein said groove has a depth greater than three quarters of an extension (the downstream end of cage 12 that has the groove 28);
wherein said device comprises a delivery valve 21 that is forced against said body by a spring 24.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK